Citation Nr: 1229717	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  06-22 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied a claim of entitlement to a TDIU.

As support for his claim, the Veteran testified at a hearing at the RO in November 2008 before the undersigned Veterans Law Judge of the Board, also referred to as a Travel Board hearing.  

In February 2009, after deciding other claims that also were on appeal (including increasing the rating for the Veteran's posttraumatic stress disorder (PTSD) from 50 to 70 percent), the Board remanded the remaining TDIU claim to the RO via the Appeals Management Center (AMC) for further development - specifically, to have him examined for a medical opinion concerning whether he is unemployable due to his service-connected disabilities.

After receiving the file back from the AMC, the Board issued a decision in January 2010 denying the claim for a TDIU.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In an August 2010 order, granting a joint motion, the Court vacated the Board's decision and remanded the claim to the Board for further development and readjudication in compliance with directives specified.  To comply with the Court's order, in October 2010 the Board remanded the claim to the RO via the AMC. 

After the Board again received the file back from the AMC, the Board issued another remand in April 2011 so that all of the Veteran's service-connected disabilities could be considered in connection with the TDIU claim as he had recently been granted service connection for diabetes mellitus.  The remand was also necessary to schedule additional VA examinations to comply with the Board's prior remand directives.


FINDINGS OF FACT

1.  Service connection is in effect for PTSD, rated as 70-percent disabling; diabetes mellitus, rated as 20-percent disabling; tinnitus, rated as 10-percent disabling; and malaria and bilateral hearing loss, both rated as 0-percent disabling, i.e., noncompensable.  These ratings combine to be 80-percent disabling.

2.  The Veteran has a high school level education and occupational experience as a postal worker and truck driver.

3.  The most probative medical and other evidence of record indicates his 
service-connected disabilities do not preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining this evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental statement of the case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regarding this claim, a notice letter was sent by the RO to the Veteran in February 2006, so prior to initially adjudicating the TDIU claim in June 2006.  Another notice letter was sent later in April 2007 that provided similar notice for substantiating a TDIU claim, but also the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  This letter came after the initial adjudication by the RO, but an even more recent May 2012 SSOC appropriately readjudicated the claim, thereby curing the timing error in the provision of all required notice.  Prickett, 20 Vet. App. at 376.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO and AMC obtained his service treatment records (STRs) and VA outpatient treatment records, including from the VA Medical Center (VAMC) in Fresno, California, and the Vet Center in Fresno.

For this claim, the Veteran has been afforded multiple VA examinations to address the question whether his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  Examination reports that were produced early in the claims process were not found to be wholly adequate by the parties to the August 2010 joint motion because the examiners did not sufficiently address the Veteran's level of education, training, and experience when addressing the matter.  More recent examinations that were conducted in July 2011 pursuant to the Board's April 2011 remand do address those aspects of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Thus, there has been substantial compliance with the Board's remand directives.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008) (holding that not strict, but substantial compliance with the terms of a Board's engagement letter is required) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (substantial compliance as applied to remand instructions).)

II.  Analysis

The Veteran contends that he is unable to work due to his service-connected disabilities and, therefore, entitled to a TDIU.  During his November 2008 Travel Board hearing, he attributed his inability to work primarily to his PTSD.

The disabilities for which service connection has been awarded to the Veteran have changed during the claims process.  Currently, service connection is in effect for PTSD, evaluated as 70-percent disabling; diabetes mellitus, evaluated as 
20-percent disabling; tinnitus, evaluated as 10-percent disabling; and malaria and bilateral hearing loss, both evaluated as 0-percent disabling.  These ratings combine to be 80-percent disabling.  See 38 C.F.R. § 4.25 (VA's combined ratings table).  Consequently, he satisfies the threshold minimum rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU, that is, without having to resort to the special extra-schedular provisions of 38 C.F.R. § 4.16(b).


The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any disabilities that are not service connected.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992). 

While the regulations do not define "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment" and noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified that "[r]equiring a Veteran to prove that he or she is 100 percent unemployable is different than requiring him or her to prove that he or she cannot maintain substantially gainful employment.  The use of the word 'substantially' suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that the Veteran prove 100 percent unemployability leaves no flexibility."  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he or she is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.

The Board must consider the effects of the Veteran's service-connected disabilities in the context of his employment and educational background.  See Fluharty v. Derwinski, 2 Vet. App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court indicated the Board cannot deny a Veteran's TDIU claim without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that is substantially gainful versus just marginal.  See, too, Friscia v. Brown, 7 Vet. App. 294, 297 (1994) and Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91. 

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for [a] TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Turning now to the facts of this particular case, the evidence shows the Veteran has a high school education.  He indicated as much on his February 2006 and May 2007 applications for a TDIU, although he also indicated on the May 2007 application that he had completed an additional one year of college level education.  As for his post-service employment history, an August 1972 VA examination report reflects that he was just beginning as a carpenter.  VA treatment records and examination reports from 1992 and 1993 indicate that the Veteran had worked as a postal worker at the U.S. Postal Service for approximately 20 years from the mid-1970's to September 1992.  Employment was apparently terminated after an accusation of misappropriation of funds.  A May 1995 VA examination report reflects work as a cement contractor for two years from 1992 to 1994.  The Veteran thereafter was employed as truck driver for approximately 10 years from 1994 to 2004.  In a June 2004 claim, he indicated he was still working.  According to an April 2006 employment information form filled out by his employer, the Veteran last worked in October 2004 when he was put on temporary total disability.  The evidence tends to show that October 2004 is indeed when the Veteran most recently worked and he has not had employment of any kind since that time.

The evidence shows the reason for the temporary total disability and ultimate termination from the truck driver's position in October 2004 was the result of a nonservice-connected disability.  The Veteran sustained an injury affecting his cervical spine at that time.  In an April 2007 VA treatment record, he recalled that he was injured on the job when he was hit in the forehead with a chain.  He reported having neck problems ever since and that he had since fought with worker's compensation and insurance.  An October 2004 MRI from Woodward Park Radiology confirmed he had small disc extrusions at the levels of C3-4 and C5-6.  There was also mild compression of the spinal cord at C5-6.

So the evidence shows he is unemployed, if not unemployable, due to a cervical spine disability.  This cannot result in a grant of a TDIU because nonservice-connected disabilities may not be used to establish entitlement to this benefit.  During his November 2008 Board hearing, the Veteran contended that he could no longer work due to the severity of his service-connected PTSD, irrespective of that cervical spine injury, so even assuming it had not occurred.  The Board, however, has remanded this claim on several occasions so that examinations could be conducted and medical opinions provided as to whether he is precluded from obtaining and maintaining substantially gainful employment due to his service-connected PTSD, other service-connected disabilities, or a combination thereof.

Additionally, letters from employees at a VA Vet Center from June 1992 to March 2007 discuss the issue of employability specifically in the context of his PTSD.  However, these assessments of employability are inconsistent.  A letter signed by VA employees M.J.C., MSW, and J.R.B., MA, in January 2006 notes the Veteran has "occupational difficulty/unemployable" due to his PTSD and marital problems.  Other VA letters signed by these persons in June 2004 and April 2005 provide further evidence of his occupational difficulties, but fail to designate him as unemployable.  Similarly, the March 2007 letter states that he "is not employable due to both physical and mental health issues."  Records from the Vet Center continue to show that his PTSD results in severe occupational difficulties.  The Board does not find that these records support an award of a TDIU even though they represent evidence that his PTSD does affect his employment.  But, as noted previously, the 70 percent disability rating for his PTSD, itself, is recognition that industrial capabilities are impaired.  See Van Hoose, 4 Vet. App. at 361.  This is especially true when, as here, he has a rating that is widely accepted as one of the higher ratings in the rating spectrum, indeed, the next highest rating possible.  38 C.F.R. § 4.1.

As to the VA examinations of record, a June 2007 VA psychiatric examination noted that the Veteran was unemployed as a result of an on the job injury.  The examiner found that the Veteran's PTSD was moderate and that he had symptoms that could contribute to high levels of functional impairment.  Another VA psychiatric examination was conducted in April 2009.  The examiner determined the Veteran is "most likely incapable of securing and maintaining subjective gainful employment at the present time because of his worker's compensation litigation [referring to the work-related injury to his cervical spine], and not because of his service-connected emotional disabilities [referring to the PTSD]."  This examiner explained that, without the cervical injury in October 2004, the Veteran would likely be working.  Furthermore, the Veteran specifically told this examiner that "he cannot work because his worker's compensation case is still in litigation, and that he cannot lift more than 20-pounds with his painful hands, arms and neck."  This VA examiner went on to note the Veteran's PTSD may likely show improvement from continued use of medication, specifically Prozac, and therapy.  Finally, this examiner pointed out the Veteran's gainful employment stopped approximately 90 days after his on-the-job cervical spine injury in October 2004, so in January 2005 or thereabouts.

A separate VA examination was conducted in April 2009 that addressed the Veteran's service-connected malaria.  The examiner found that his malaria currently has no "exacerbations or remissions and has no current symptoms to suggest ongoing parasitic infection."  The VA examiner designated to assess the severity of this disability concluded that, "based on the Veterans symptoms and history of malaria [he] sees no reason suggesting unemployability or reduced capacity based on history of previous malarial attacks."  A VA audiological examination was conducted in May 2009, but the examiner did not address the question of employability.

Additional VA examinations include a March 2010 VA diabetes mellitus examination.  The examiner stated that "the Veteran has no limitations of activity due to diabetes mellitus.  No functional impairments limit him from work . . . ."  A November 2010 VA examiner, in addressing the effects of the Veteran's malaria, noted his work history.  After providing a diagnosis of malaria, resolved without any sequelae, the examiner gave the opinion that "it is certainly not likely that his history of malaria would make him unemployable at this time."  In December 2010, another VA audiological examination was conducted.  The audiologist noted the Veteran's work history in construction, the post office, and as a truck driver.  It was indicated that it is more likely than not, with the help of an appropriately fit hearing aid system, the Veteran's hearing loss would have minimal or no substantial affect on his ability to engage in gainful employment.

A VA psychologist conducted another examination in January 2011.  The examiner reviewed the claims file and cited to the relevant evidence.  The Veteran's education level of some college training was noted as was his employment history, including his work at the U.S. Postal Service and as a truck driver.  After providing a diagnosis of PTSD, the examiner found that the disorder resulted in moderate difficulty with occupational functioning.  The examiner noted that the Veteran was able to deal with his occupational duties relatively well when he did not feel micromanaged as was the case as a truck driver.  The examiner echoed the "prior findings that the Veteran is not unemployable based on PTSD.  Specifically, it is as likely as not he could obtain and maintain substantially gainful employment based on his education, training and experience."  The opinion did not consider the Veteran's physical limitations.  The examiner noted that, during examinations, the Veteran "does not support his case for unemployability based on PTSD; he reiterates that his medical injuries are the greatest setback for employment."

Three more VA examinations were conducted in July 2011 after the Board remanded this claim in April 2011.  A VA audiologist noted the Veteran's employment history as a truck driver, at the U.S. Postal Service, at a car wash, and in construction.  A VA physician reviewed the claims file and noted the Veteran's service-connected disabilities of PTSD, diabetes mellitus, malaria, tinnitus, and impaired hearing.  His employment history was also noted, including the work as a truck driver until October 2004 when he had the neck injury.  The examiner stated that "there are no signs of infectious diseases . . . and [it] does not have any impact on employability or reduced capacity of work as a result."  He also stated that there are "no limitations on activities due to diabetes mellitus and no functional impairments which limit him from work or strenuous activities."  The examiner concluded that "there are no service-connected entities, based on medical grounds, which appear to be keeping the Veteran from gainful employment, either through sedentary or physical work."

A July 2011 VA psychologist reviewed the claims file and noted an accurate employment history.  After conducting an examination and providing a diagnosis of PTSD, the examiner indicated the symptoms were moderate to severe.  Specifically as to employment functioning, the examiner noted that the Veteran was not currently working and had stopped working as a truck driver in January 2005.  The opinion was that "the Veteran, if he was still physically able, would have been able to function in general employment settings, sedentary employment, and in settings with loosely supervised settings in which little interaction with the public is required."  Further, "the Veteran has been deemed physically disabled to perform his previous profession as truck driver due to a nonservice-connected physical injury."  The examiner stated that "the effect of his [service-connected] disability of PTSD alone (disregarding his physical condition) does not disable him from functioning as a truck driver or in other professions consistent with his level of education, training, and experience."  The psychologist concluded that "his [service-connected] PTSD disability does not render him individually unemployable."

So the most probative medical and other evidence of record shows that the Veteran's service-connected disabilities, including especially his PTSD, do not preclude him from obtaining and maintaining substantially gainful employment.  As to his physical disabilities that are service connected, multiple VA examiners have indicated that the disabilities have either no effect or minimal effect on his employability.  This is in accord with the Veteran's primary arguments concerning his claimed unemployability that are centered on his PTSD.  Several VA examiners have not found that the Veteran's PTSD prevents substantially gainful employment, but that it tends to moderately or severely affect his occupational functioning, which is contemplated by the 70 percent schedular rating.  See Van Hoose, 4 Vet. App. at 361.  The most recent examiner, in July 2011, expressly considered the Veteran's level of education, training, and experience as required by the Board's remand directives and the August 2010 joint motion.  The examiners essentially have determined that the Veteran could operate as a truck driver as he has done so before even with the effects of his service-connected disabilities.  The examiners have pointed to the fact that he is unable to be employed as a truck driver solely on account of nonservice-connected physical disability (the cervical spine injury).  In view of the findings from this evidence, the Board concludes that a TDIU is not warranted.  See 38 C.F.R. § 4.16.

For these reasons and bases, the preponderance of the evidence is against the claim for a TDIU, in turn meaning the benefit-of-the-doubt doctrine does not apply, and that this claim resultantly must be denied.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

The claim for a TDIU is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


